 
Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SEPARATION AGREEMENT AND MUTUAL RELEASE AND SETTLEMENT




This Separation Agreement and Mutual Release and Settlement (“Separation
Agreement”) is made and entered into as of the Effective Date (as defined in
Section 12 hereof) by and between Steven A. Weyel (“Weyel”) and Energy XXI
(Bermuda) Limited, a Bermuda corporation (“Company”), for and on behalf of
itself, its parents, its subsidiaries, and its affiliated companies and entities
(collectively, including Company, the “Energy XXI Entities”).  Weyel and Energy
XXI Entities are hereinafter referred to collectively as “Parties.”


WHEREAS, the Parties have mutually agreed that Weyel’s employment with
Company  terminated on July 23, 2010 (the “Termination Date”), that the
Executive Employment Agreement entered into between Weyel and Company as of
September 10, 2008 (“Employment Agreement”) likewise terminated as of the
Termination Date except as otherwise provided herein, and that Weyel has
relinquished all other positions (including any director positions) with Company
and the other Energy XXI Entities effective as of such date;


WHEREAS, Company and Weyel desire to compromise any differences between them and
to set forth the terms of Weyel’s separation from service, and to avoid the
expense, delay and uncertainty attendant to any claims which may arise from
Weyel’s termination of employment, or other status with, Company or any of the
other Energy XXI Entities; and


WHEREAS, Weyel and Energy XXI Entities desire, as part of this resolution and to
the extent allowable under law, to release any claims or causes of action they
may have against each other arising from or relating to Weyel’s employment or
service with Company or any of the Energy XXI Entities (except as to obligations
created under this Separation Agreement and except as to all exceptions to the
releases of the Parties and as to the rights of Weyel under the Employment
Agreement expressly preserved in this Separation Agreement):


NOW, THEREFORE, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, Company
and the other Energy XXI Entities and Weyel agree as follows:


1.           Termination of Employment.  Weyel was employed by Company through
the Termination Date, at which time he separated from employment with Company
and any other Energy XXI Entities pursuant to part 6(d)(i) of  the Employment
Agreement.  Weyel shall be entitled to pro rata base salary and accrued, unused
vacation (the latter in the amount of $56,538 which shall be paid upon this
Separation Agreement becoming effective) through the Termination Date, but shall
not be entitled to any other payments by or benefits or perquisites from, or on
behalf of, Company, except as provided for herein.  Effective as of the
Termination Date, Weyel terminated employment and from all positions, posts,
offices and assignments with Company and any other Energy XXI Entity.  Weyel
acknowledges that, from and after the Termination Date, he shall have no
authority to, and shall not, act as an employee or in any other capacity for
Company or any Energy XXI Entity.


 
- 1 -

--------------------------------------------------------------------------------

 
2.           Obligations of Weyel.  In addition to his other agreements and
obligations set out in this Separation Agreement, Weyel agrees that:


 
(a)
In accordance with Weyel’s existing and continuing obligations, Weyel agrees and
acknowledges that, as a result of his employment, he has received or had access
to Confidential Information (as defined in part 7(b) of the Employment
Agreement) of Company, and that he shall remain subject to the restrictions
regarding disclosure or use of such Confidential Information set out in part
7(b) of the Employment Agreement.  Weyel also shall comply with the provisions
of part 7(b) of the Employment Agreement concerning return of Company documents
or other tangible items containing Confidential Information regardless of
whether such materials are paper or stored in electronic or other media.



 
(b)
Also in accordance with his existing and continuing obligations, Weyel further
agrees to comply in all respects, for a period of one year following the
Termination Date, with each of the non-solicitation provisions, concerning
employees of and persons or entities having business relations with Company or
other Energy XXI Entities, set out in part 7(d) of the Employment Agreement.



 
(c)
Except as otherwise provided herein, no later than 14 days following the
execution by both Parties of this Separation Agreement, Weyel shall deliver to
Company any property in his possession or control, including, without
limitation, credit cards, telephone cards, office keys and security badges
furnished by any of the Energy XXI Entities for his use (excluding his
Company-provided automobile and other property to be conveyed to him pursuant to
the terms of this Agreement).



 
(d)
Weyel, following the Termination Date, shall cooperate with, and assist, Company
in defense of any claim, litigation, agency investigation or other
administrative proceeding to which the Company or any of the Energy XXI Entities
is a party.  Any such request will be reasonable with regard to the amount of
time required for such assistance and with respect to other obligations which
Weyel may have at the time.  If such assistance is more than occasional, Company
shall reimburse Weyel for his time on a reasonable hourly basis (which shall be
computed by dividing his last base salary by 2080 hours).  Nothing in this
paragraph (d) is intended to cause Weyel to testify other than truthfully in any
proceeding or affidavit or to require the Company to reimburse Weyel for time
spent actually testifying beyond any maximum limit set by law or ethical rule in
any jurisdiction in which such testimony is to be given.  Weyel further agrees
to cooperate and assist, following the Termination Date and to the extent
requested by authorized Company representatives, with the transition to others
of Company business matters for which he had responsibility or of which he had
knowledge while employed.

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
3. Obligations of Company.  In addition to its other agreements and obligations
set out in this Separation Agreement, Company agrees that:


(a)  
Company shall make a separation payment to Weyel in the gross amount of
$2,940,000.00 USD (Two Million Nine Hundred Forty Thousand Dollars and No
Cents) to be paid in a lump sum, less applicable withholding for taxes.  Weyel
acknowledges that such separation payment, together with other benefits
expressly provided herein, fully satisfies, and discharges and releases, any
claim on his part for payments pursuant to the Employment Agreement (except as
to those payments, rights, advantages and benefits thereunder expressly
preserved under this Separation Agreement), any severance plan or program
maintained by Company or any Energy XXI Entity or under any governing
law.  Weyel and Company agree that the entire separation payment provided for by
this paragraph is subject to the rabbi trust (to be established with a
commercial banking institution), and timing and other provisions of part
6(d)(vi) of the Employment Agreement and shall be accomplished consistent with
those provisions.  As such, the entire amount of such separation payment shall
be paid into the trust by Company as soon as practical upon this Separation
Agreement becoming effective.  Withholding for taxes owed by Weyel on the amount
of the separation payment shall be made by the trustee from the trust at such
time as the trust proceeds are distributed to Weyel.  Company shall pay the
employer portion of the Medicare tax on the amount of the separation payment at
such time.

 
(b)  
Weyel and his dependents (who as of 30 days prior to the Termination Date were
covered) shall continue to be covered, at Company’s expense, under Company’s
medical and dental benefits plans for Company executives, on the same terms as
are in existence under such plans from time-to-time and as are applied to the
chief financial officer of Company, and under such Company medical and dental
expense reimbursement practices as apply to the chief financial officer of
Company from time-to-time, and as stated in parts 6(d)(i)(B) and 6(d)(i)(C) of
the Employment Agreement, for up to 36 months following the Termination
Date.  Company’s obligation to continue to provide medical plan coverage shall
terminate upon Weyel’s obtaining comparable replacement coverage (as provided in
part 6(k) of the Employment Agreement), and in such event Weyel shall
immediately notify Company.  Should Company be unable to provide coverage to
Weyel under its medical benefits plan for any portion of the 36-month period
following the Termination Date due to insurance policy or other limitations,
then it may purchase reasonably comparable coverage for Weyel and his eligible
dependents.  All provisions of part 6(k) of the Employment Agreement are
incorporated into this Separation Agreement, including but not limited to the
tax “make whole” provisions of part 6(k).

 
 
- 3 -

--------------------------------------------------------------------------------

 
(c)  
Weyel’s outstanding awards under the Energy XXI Services, LLC 2006 Long-Term
Incentive Plan (“Plan”) shall become immediately exercisable and payable in full
as of the Termination Date in accordance with part 6(l) of the Employment
Agreement.  Said awards are reflected on Attachment A hereto.  Additionally,
with regard to performance units, Company agrees that the Board of Directors
will accept Weyel’s written direction as to the percentages of such units to be
distributed in cash and stock, respectively.  Further, Weyel has requested and
Company agrees to extend the period for the exercise of the stock options
previously awarded to him until 180 days following his Termination
Date.   Distributions from the Plan, to the extent feasible, will be paid, net
of withholding for taxes, in either cash or stock consistent with any written
directions from Weyel.  Weyel shall reimburse the Company immediately for taxes
associated with any distributions for which it is not feasible for the company
to withhold such taxes (e.g., restricted stock).  For these purposes, the fair
market value of the stock shall be determined in accordance with the provisions
of the Plan as reflected on Attachment “A” hereto.

 
(d)  
In addition to pro rata base salary and accrued, unused vacation referenced in
part 1 above, Company shall pay Weyel his full bonus for Fiscal Year 2010 (ended
June 30, 2010).  The Parties agree that the unpaid portion of such bonus
remaining to be paid under this sub-part is $245,000.00 USD (Two Hundred
Forty-Five Thousand Dollars and No Cents).

 
 
           (e)
Company and Weyel acknowledge that Weyel is a participant in Company’s and/or
one or more Energy XXI Entities’ 401k plan, Profit Sharing plan, Group Term Life
and Accidental Death and Dismemberment Insurance plans, and Executive Life
Insurance program, and that the effect of the termination of Weyel’s employment
on his rights and obligations under said plans and programs shall be governed
and determined by the terms of such respective plans and programs (including any
underlying policies of insurance).  Provided, however, that Company agrees to
pay the premium cost for extending the term of the current policy of life
insurance on Weyel’s person, in the amount of $3,000,000.00 (Three Million
Dollars), provided under part 5(d) of the Employment Agreement, for 36 months
following the Termination Date.  The provisions of part 5(d) of the Employment
Agreement shall continue to apply to such policy of life
insurance.  Additionally, Weyel’s account under the Energy XXI Services LLC
Restorations Plan shall be paid to him one day after six months following the
Termination Date pursuant to the terms of such plan.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(f)
Company agrees to convey to Weyel title to his company automobile (2010 Range
Rover), security systems installed at his home prior to the Termination Date,
his laptop computer, I-Pad and Blackberry.  Weyel may retain use of the mobile
telephone number owned by him.  Weyel shall reimburse Company, on or before the
Effective Date, for taxes owed on the values, as determined by Company, of these
in kind payments.  If Weyel fails to do so, Company may withhold such taxes from
any other payments due Weyel under this Separation Agreement.

 
 
(g)
Company will reimburse Weyel for reasonable and necessary business expenses
incurred in the course of his employment prior to the Termination Date provided
such expenses are submitted for reimbursement in accordance with Company’s usual
practices within 14 days after Company signs this Separation Agreement.



 
(h)
Company agrees to waive its rights and to release Weyel from the restrictions
and his obligations under part 7(c) of the Employment Agreement.



 
(i)
Should Weyel die, Company shall make any payments or distributions, not
previously made and which remain owing under this Separation Agreement, to
Weyel’s estate or heirs.

 


4.
Taxes.



 
(a)
It is not the intention of Weyel or Company that the termination of employment
contemplated herein is in anticipation of a change in control of Company or any
similar event as described in section 280G of the Internal Revenue Code and the
rules promulgated pursuant thereto.  The Parties are of the belief that the
payments and benefits to be received by Weyel pursuant to this Separation
Agreement, and timing and methods set out herein of accomplishing those payments
and benefits, will not result in tax liabilities under sections 409A, 4999 or
280G of the Internal Revenue Code and applicable regulations
thereunder.  Nevertheless, in the event this belief is incorrect and the
Internal Revenue Service assesses taxes under any of the foregoing provisions,
then Weyel and Company shall each have those rights and obligations assigned to
them in part 6(h) of the Employment Agreement.  Weyel shall cooperate fully with
any contest by Company of any such tax assessment, including before the courts.



 
(b)
Company shall pay such amounts to Weyel as necessary to satisfy the “make whole”
provisions of part 6(k) of the Employment Agreement.

 
 
(c)
Except as otherwise provided for in this part 4 of this Separation Agreement,
Weyel shall be exclusively liable for the payment of all taxes (other than the
employer’s portion of Social Security and Medicare taxes) due as a result of the
consideration received pursuant to this Agreement, and Company will withhold
such amounts for taxes as it reasonably determines are required under law or
regulation.

 
 
- 5 -

--------------------------------------------------------------------------------

 
5.           Mutual Non-Disparagement.  Weyel and Company and Energy XXI
Entities, and their executives while acting within the course and scope of their
employment, shall refrain from any criticisms or disparaging comments about each
other, including relating to Weyel’s employment or separation from service;
provided, however, that this obligation shall not apply to or restrict the
communication of information by any Energy XXI Entity or Weyel to any state or
federal law enforcement agency or testimony or disclosure compelled by law or
regulation or process of law.  A violation, or threatened violation, of this
paragraph may be temporarily enjoined by a duly authorized court.  The rights
afforded under this paragraph are in addition to any and all rights and remedies
otherwise afforded by applicable law.
 
6.           Notice of Termination.  Weyel and Company stipulate that this
Separation Agreement fully satisfies all requirements of part 6(e) of the
Employment Agreement regarding notice of resignation from or termination of
employment.
 
7.           Prior Rights and Obligations.  Except as excepted and stated
otherwise herein, this Separation Agreement extinguishes all rights and
obligations of both Weyel and Company, and any other Energy XXI Entity, under
the Employment Agreement, as well as any other rights and obligations of Weyel
and Company, or other Energy XXI Entities, contractual or otherwise, relating to
the employment or termination of employment of Weyel.  Weyel and Company and the
other Energy XXI Entities agree that this waiver and extinguishment of prior
rights and obligations constitutes consideration for each of their respective
undertakings and agreements contained in this Separation Agreement.


8.           Mutual General Release, Waiver and Discharge of All Claims.
 
 
(a)
In consideration of the benefits to be received by Weyel and Company’s promises
and waivers under this Separation Agreement, as a material inducement to Company
to enter into this Separation Agreement, and in satisfaction of the requirements
of the Stock Option Agreement between himself and Energy XXI Services, LLC,
Weyel, on behalf of himself and his heirs, executors, administrators, assigns,
and successors, hereby releases and waives, and acquits and discharges Company,
all Energy XXI Entities, and each and all of their respective employees,
officers, directors, shareholders, partners, trustees, insurers, agents,
representatives and benefits plans and their fiduciaries (collectively,
including Company, the “Energy XXI Parties”) (in both their official and
individual capacities), collectively and individually, with respect to and from,
any and all claims and any and all causes of action, of any kind or character,
whether now known or unknown, he may have against any of them which exist as of
the date Weyel executes this Separation Agreement, including, but not limited
to: (a) any claim for salary, bonuses, benefits, stock, stock options or units,
performance based units, expense reimbursement, and any other form of
compensation regardless of its nature, (b) damages of any nature, (c) costs and
attorneys’ fees, (d) all claims or causes of action arising from his employment
or termination of employment, (e) any alleged discriminatory employment
practices, including but not limited to any and all claims and causes of action
arising under the Age Discrimination in Employment Act, as amended, 29 U.S.C. §
621, et seq. (“ADEA”), (f) any and all claims and causes of action arising under
any other federal, state or local laws pertaining to employment or equal
employment opportunity, and (g) any other act or omission occurring on or before
the date of Weyel’s execution of this Separation Agreement.  Provided, however,
that Weyel’s release, acquittal and discharge of any and all claims herein shall
not apply to or relieve the Energy XXI Entities from any of their obligations,
and Weyel preserves all rights to which he is entitled: (i) under this
Separation Agreement, including, but not limited to, those under parts 6(d)(i),
6(d)(vi), 6(d)(vii), 6(g), 6(h) (except to the extent modified by 4(a) of this
Separation Agreement), 6(k), 6(l), 13 and 14 of the Employment Agreement, the
terms of which are incorporated into this Agreement, and (ii) under the
Indemnity and Hold Harmless Agreement dated November 3, 2008, under the
incentive compensation plan through the Termination Date, and with respect to
Weyel’s status, following the Termination Date, as a stockholder and as a holder
of stock options, and any right to a defense, and to contribution and indemnity
under law and any written agreement and any insurance policy (subject to the
terms of such policy with respect to terminated officers or
employees).  Further, in the event of Weyel’s death, his estate and heirs shall
have all rights and benefits provided under this Separation Agreement.  Weyel
understands and agrees that this release and waiver of all claims extends to his
rights and entitlements under the Employment Agreement and that all such rights
and entitlements, except to the extent expressly preserved in this Separation
Agreement (including in the foregoing proviso), are hereby extinguished.  This
release also applies to any claims brought by any person or agency or class
action under which Weyel may have a right or benefit.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(b)
In consideration of the benefits to be received by Company and the other Energy
XXI Entities, including Weyel’s release and waiver of claims and other promises,
under this Separation Agreement, Company and the other Energy XXI Entities, on
behalf of themselves and their successors and assigns, and on behalf of the
Energy XXI Parties to the extent any such Energy XXI Party is claiming through
or on behalf of the Company or any Energy XXI Entity, hereby release and waive,
and acquit and discharge Weyel, his family members, heirs and estate (Weyel’s
Released Parties) with respect to and from, any and all claims and any and all
causes of action, of any kind or character, whether now known or unknown, such
entities may have against any of them which exist as of the date Company’s
representative executes this Separation Agreement, including, but not limited to
any claim in connection with Weyel’s application for employment, acceptance of
employment, employment, performance of his duties and tasks and projects on
behalf of Company and the Energy XXI Entities, and/or his termination and/or
separation of employment from Company and the Energy XXI Entities, including but
not limited to all claims based on city, state, federal and foreign statutes,
torts, contracts, breaches of fiduciary duty, indebtedness, losses, charges,
liabilities and demands, in law and/or in equity.  The claims and causes of
action from which Company and the Energy XXI Entities are releasing the Weyel
Released Parties include, but are not limited to, those for breach of contract,
tortious interference with existing contract, tortious interference with
prospective contact, violation or breach of a covenant not to compete or other
personal service agreement, conversion, breach of fiduciary duty, common-law and
statutory fraud, intentional infliction of emotional distress, invasion of
privacy, libel and slander, both personal and business disparagement, malicious
civil prosecution, negligence, negligent hiring, negligent misrepresentation,
usury, breach of warranty, claims for damages or injunctive relief of any
nature, including but not limited to exemplary damages, attorney’s fees, court
costs and interest, and any claim that Weyel is vicariously or jointly liable
for any acts or omissions of Company and the Energy XXI Entities.  Provided,
however, that this release and waiver of claims and causes of action by Company
and the Energy XXI Entities (i) shall be effective only to the extent allowed by
applicable law and not unauthorized under or inconsistent with any policies of
insurance (including with respect to subrogation rights) currently in effect,
and (ii) shall not excuse or relieve Weyel from any obligations or restrictions
under parts 7(b), 7(d), 7(e) or 7(f) of the Employment Agreement, the terms of
which are incorporated herein.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(c)
Weyel and Company and the Energy XXI Entities represent and warrant that they
have not and will not bring or assert, or accept any benefit from, any lawsuit,
claim, complaint, charge, demand for mediation or arbitration before any court
or government agency with respect to the matters released in this Separation
Agreement.  Weyel and Company and the Energy XXI Entities warrant that they are
the sole owners of all claims and causes of action released in this Separation
Agreement, and that no portion of any existing or potential claim or cause of
action has been sold, assigned, pledged or hypothecated by any of them to any
third party.  Weyel understands that this Separation Agreement is not intended
to waive or interfere with his right to institute a proceeding with any
government agency where such waiver would be contrary to law.  However, in
connection with any such proceeding, Weyel waives any right or entitlement to
additional compensation or other individual relief except to the extent, if any,
such waiver is prohibited by law.

 
 
- 8 -

--------------------------------------------------------------------------------

 
9.           ADEA Rights.  Weyel expressly acknowledges and agrees that by
entering into this Separation Agreement, he is waiving any and all rights or
claims that he may have arising under the ADEA.  Weyel further expressly
acknowledges and agrees that:
 
 
(a)
In return for this Separation Agreement, he will receive consideration beyond
that to which he was already entitled before entering into this Separation
Agreement;



 
(b)
He has been advised and understands that he has 21 days to review this
Separation Agreement before accepting its terms;

 
 
(c)
He is hereby being advised in writing by Company to consult with an attorney
before signing this Separation Agreement; and



 
(d)
If he accepts this Separation Agreement, he will have seven (7) days following
the date of his execution hereof to revoke his acceptance of this Separation
Agreement by delivering within said time period written notice of such
revocation to the General Counsel of Company.



10.           No Admissions.  Weyel and the Company and Energy XXI Entities
expressly understand and mutually agree that neither this Separation Agreement
nor any statement contained herein, nor any consideration provided hereunder,
shall be construed as an admission by any of the Parties of any actionable or
otherwise wrongful conduct of any nature whatsoever, all such admissions being
expressly denied.  Neither this Separation Agreement nor any of its provisions
shall be construed to be, or shall be admissible in any proceeding as, evidence
of an admission by any of the Parties of any violation of policy or laws or
regulations.  This Separation Agreement may be admitted into evidence, however,
in any proceeding to enforce its terms.


11.           Agreement Voluntary.  Weyel acknowledges and agrees that he has
carefully read this Separation Agreement and understands that, except as
excepted and expressly reserved in this Separation Agreement, it is a release of
all claims, known and unknown, past or present.  He warrants that he is fully
competent to execute this Separation Agreement which he understands to be
contractual.  He further acknowledges that he executes this Separation Agreement
voluntarily and of his own free will, after having a reasonable period of time
to review, study and deliberate regarding its meaning and effect, and does so
for the consideration provided herein and without reliance on any representation
of any kind or character not expressly set forth herein.


12.           Effective Date.  The Effective Date shall be eight (8) days after
the execution of this Separation Agreement by Weyel, provided Weyel has not
exercised his right of revocation pursuant to part 9(d) above and that Company
has executed this Agreement on or before such Effective Date.  This Separation
Agreement will become binding in its entirety upon Weyel and Company and the
other Energy XXI Entities, and all of its provisions will be irrevocable, on the
Effective Date.
 
 
- 9 -

--------------------------------------------------------------------------------

 
13.           Future Employment.  Weyel does not possess any rights or claims to
future employment with Company after the Termination Date, and agrees not to
seek employment with the Company or any Energy XXI Entity after such date.


14.           Choice of Law.  The rights and obligations of the Parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of Texas, without regard to principles of conflicts of
law, and federal law of the United States as applicable.


15.           Enforcement of Agreement.  No waiver of any breach of any term or
provision of this Separation Agreement shall be construed to be, nor shall be, a
waiver of any other breach of this Agreement.  No waiver shall be binding unless
in writing and signed by the party waiving the breach.  If any provision of this
Separation Agreement or the application thereof is held invalid, the invalidity
shall not affect other provisions or applications of this Agreement which can be
given effect without the invalid provisions or applications, and to this end the
provisions of this Separation Agreement are declared to be severable.
 
16.           Binding Effect.  This Separation Agreement shall be binding upon
and inure to the benefit of both Weyel and Company and the Energy XXI Entities,
and any other person, association or entity which may hereafter acquire or
succeed to all or substantially all of the business or assets of Company by any
means whether direct or indirect, by purchase, merger, consolidation or
otherwise.  Weyel understands and agrees that he is bound by this Separation
Agreement and that anyone who claims under him or succeeds to his rights and
obligations, such as his spouse, children, heirs or the executors of his estate,
is also bound.


17.           Further Executions.  The Parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Separation Agreement and which are not inconsistent with its
terms.


18.           Complete Agreement.  This instrument constitutes the entire
agreement and understanding concerning Weyel’s separation from service and
termination of employment, and the other subject matters addressed herein
between the Parties, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof, including but not limited to the Executive Employment
Agreement entered into by the Parties effective September 10, 2008 (except to
the extent certain provisions of that Employment Agreement have been expressly
preserved in this Separation Agreement and except for the Indemnification and
Hold Harmless Agreement dated November 3, 2008 and any other existing written
agreement providing indemnity and a defense to Weyel and except for the Energy
XXI (Bermuda) Limited Rabbi Trust Agreement for the benefit of Steven A. Weyel
established pursuant to part 3(a) herein).  No amendment to or modification of
this Separation Agreement shall be effective unless reduced to writing and
signed on behalf of Company by a duly authorized officer and by Weyel.
 
19.           Notice.  For purposes of this Separation Agreement, notices and
all other communications provided for herein shall be in writing and shall be
deemed to have been duly given when received by or tendered to Weyel or Company,
as applicable, in person, by pre-paid courier or by registered or certified
mail, return receipt requested, postage pre-paid, addressed as follows:


 
- 10 -

--------------------------------------------------------------------------------

 
If to Employer, to Energy XXI (Bermuda) Limited at 1021 Main Street, Suite 2626,
Houston, Texas 77002, to the attention of the General Counsel; or to such other
address of which Weyel has been duly notified.


If to Weyel, to his personal residence at 2402 Drexel Drive, Houston, Texas
77027, or to such other address of which Company has been duly notified.




 
20.           Company shall execute this Separation Agreement within two (2)
days of Weyel’s execution of this document.




IN WITNESS WHEREOF, Weyel and Company, on behalf of itself and the other Energy
XXI Entities, have duly executed this Separation Agreement in multiple originals
to be effective on the Effective Date.




STEVEN A.
WEYEL                                                                ENERGY XXI
(BERMUDA) LIMITED




/s/ Steven A. Weyel
 
Date:  August 17, 2010                                                        
JOHN D. SCHILLER, JR.
 Chairman and CEO
 
                                                                                               
/s/ John D. Schiller, Jr.
 
Date:  August 18, 2010



 
 
- 11 -

--------------------------------------------------------------------------------

 



 
ATTACHMENT A
TO WEYEL / ENERGY XXI SEPARATION AGREEMENT


 
Award
 
Value
 
Notes
Restricted Stock 9,608 unvested (2011) — accelerated payment
  $ 164,105  
Valued at 7/23/10 closing price of $17.08.
RSU's 9,608 unvested (2011) —accelerated payment
  $ 164,105  
Valued at 7/23/10 closing price of $17.08.
Options 100,000 @17.50
       
Exercise period extended until 180th day following date of termination of
employment.
PSU's 196,000 unvested—accelerated payment
  $ 3,958,405  
Calculated based on 7/23/10 closing price of $17.08 and maximum payout
equivalent to 294,000 performance based units and 49,000 time based units.

 
Amounts shown are gross amounts.





 
- 12 -

--------------------------------------------------------------------------------

 
